Case 9:19-cv-81316-WM Document 234 Entered on FLSD Docket 11/23/2020 Page 1 of 8



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                               Civil No.: 19-cv-81316-MATTHEWMAN

  PARTNERS BIOMEDICAL SOLUTIONS, LLC,
  a Florida limited liability company, et al.,
                                                                                     KJZ
          Plaintiffs,

  vs.                                                                     Nov 23, 2020

  EUGENE SALTSMAN, et al.,                                                              West Palm Beach

        Defendants.
  ______________________________________/

        ORDER DENYING THE EXPEDITED MOTION BY PLAINTIFFS AND THIRD
             PARTY COUNTERCLAIM PLAINTIFFS FOR LEAVE TO FILE
               SUPPLEMENTAL AND AMENDED PLEADING [DE 170]

          THIS CAUSE is before the Court upon the Expedited Motion by Plaintiffs, Partners

  Biomedical Solutions, LLC, MAC 15, LLC, and Third Party Counterclaim Plaintiffs, Gulf Coast

  Biomedical Services, LLC, and Robert Burke (collectively, “Movants”), for Leave to File

  Supplemental and Amended Pleading (“Motion”) [DE 170]. Defendants, Eugene Saltsman, Evan

  Saltsman, Alfa Two Holdings, LLC, Matrix Instrument Services, Inc. and Benjamin Chevere

  (“Defendants”) filed a response [DE 186], and Movants filed a reply [DE 194]. The matter is now

  ripe for review. The Court has carefully considered the filings and attachments thereto, as well as

  the entire docket in this case.

                                I.    MOTION, RESPONSE, AND REPLY

                                                   Motion

          In the Motion, Movants seek leave to amend the Complaint and Third Party Complaint and

  Third Party Counterclaim. [DE 170, p. 1]. They explain that the “substantive changes to the

                                                  1
Case 9:19-cv-81316-WM Document 234 Entered on FLSD Docket 11/23/2020 Page 2 of 8



  Complaint and addition of the Third Party Complaint and Third Party Counterclaim appear in

  Counts XV through XVIII of the proposed pleading, sounding in claims under various ESI-related

  federal and state laws, discussed below.” Id. at p. 2. Movants contend that the “underlying reasons

  for the new pleading is that certain admissions of email hacking by Defendant Friedman have very

  recently been made by Defendants Eugene Saltsman and Alfatwo Holdings, LLC.” Id. According

  to Movants, defense counsel has admitted to receiving and viewing the allegedly improperly

  obtained emails and documents after the September 25, 2019 filing of the Complaint and before

  the December 2, 2019 filing of Defendants’ Answer and Affirmative Defenses to Plaintiffs

  Complaint and Counterclaims. Id. at p. 7. Movants assert that the email hacking implicates

  violations of Titles I and II of the Electronic Communications Protection Act and similar Florida

  statutes, so they want to add these claims to the pleadings. Id. at p. 8.

         Movants maintain that supplementation of the Complaint and Third Party Complaint and

  Third Party Counterclaim is “appropriate for claims relating to the distribution and unfair use and

  informational advantage by use of the hacked ESI, because those transactions or occurrences or

  events happened since the date of the pleading sought to be supplemented.” [DE 170, pp. 10-11].

  They explain that, if it turns out that the email hacking itself did not predate the filing of the

  Complaint on September 25, 2019, “amendment under Rule 15(a) may be technically more

  accurate for those ECPA and state law claims which arise from hacking that took place,

  undiscovered until now, prior to the filing of the Complaint.” Id. at p. 11. Movants also submit that

  the filing and service of the proposed pleading is appropriate under Rules 13,15, 18, 19 and 20. Id.

  at p. 12. They further argue that permitting them to amend will avoid an appeal and that the

  counterclaim arises out of the same transaction and occurrences. Id. at pp. 12-13. Finally, Movants


                                                    2
Case 9:19-cv-81316-WM Document 234 Entered on FLSD Docket 11/23/2020 Page 3 of 8



  contend that good cause exists under Rule 16(b)(4) to allow the supplementation and amendment.

  Id. at p. 13.

                                                   Response

          In response, Defendants contend that the Motion and proposed amended pleading “are a

  transparent tactic of the very worst kind to delay this case and create insurmountable, undue

  prejudice to the Saltsman Parties. Movants’ intent is clear: create a conflict of interest between the

  Saltsman Parties and their counsel by seeking to make counsel a party to this lawsuit. This is

  precisely the type of undue prejudice that requires a court to prohibit amendment of a pleading.”

  [DE 186, p. 1]. Defendants also argue that the Motion is a dilatory tactic because Defendants,

  through their pending motion for partial summary judgment, are seeking complete dismissal of

  several of the Saltsman Parties from the lawsuit, and none of the summary judgment claims have

  anything to do with the alleged hacking and ESI violations which Movants have recently raised.

  Id. at p. 2. Defendants accuse Movants of acting in bad faith and explain that, even if they can

  prove that Dr. Burke was hacked, there is no evidence that Evan Saltsman, Matrix or Mr. Chevere

  were in any way associated alleged email hacking. Id.

          Defendants argue that Movants should bring a new lawsuit regarding their ESI misconduct

  claims and that Movants had the discovery about the alleged hacking over four months ago but

  waited to file their Motion. [DE 186, pp. 2-3]. Defendants maintain that the Motion should be

  denied as it was brought with undue delay and dilatory motive and in bad faith. Id. at p. 5. They

  also contend that the Motion was designed to cause undue, severe, and grossly improper prejudice

  to Defendants. Id. at p. 5. They argue that Movants will not be prejudiced if the Motion is denied

  since they can bring a separate lawsuit. Id.


                                                    3
Case 9:19-cv-81316-WM Document 234 Entered on FLSD Docket 11/23/2020 Page 4 of 8



                                                       Reply

         In reply, Movants first argue that “Counts XV through XVIII of The First Amended

  Complaint, Third Party Complaint and Third Party Counterclaim ripened after the filing of the

  initial Complaint (Rule 13(e)), involve independent or alternative claims (Rule 18(a)), involve

  interests of the parties and which can be feasibly joined (Rule 19(a)), and which, alternatively,

  may be said to involve or arise out of some of the same transaction, occurrence, or series of

  occurrences and have some common questions of law and fact (Rule 20(a)).” [DE 194, p. 3].

  According to Movants, the delay in production was caused by Defendants and “the repeated refusal

  of their counsel to admit their production was deficient until October 20, 2020.” Id. at p. 4. They

  claim that they could not have discovered the ESI misconduct “in the exercise of reasonable

  diligence” before the March 13, 2020 deadline to amend the pleadings. Id. Movants maintain that

  there will be no prejudice to Defendants if the Motion is granted because the trial date has to be

  continued due to the COVID-19 pandemic in any event. Id. at p. 5.

                                             II.       ANALYSIS

         Federal Rule of Civil Procedure 15 states in relevant part that, unless a party is entitled to

  amend its pleading as a matter of course pursuant to part “a” of the Rule, “a party may amend its

  pleading only with the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P.

  15(a)(2). The Rule also states that “[t]he court should freely give leave when justice so requires.”

  Id. In interpreting Rule 15(a), the Supreme Court has held that:

         In the absence of any apparent or declared reason–such as undue delay, bad faith,
         or dilatory motive on the part of the movant, repeated failure to cure deficiencies
         by amendments previously allowed, undue prejudice to the opposing party by virtue
         of the allowance of the amendment, futility of amendment, etc.–the leave sought
         should, as the rules require, be “freely given.”


                                                   4
Case 9:19-cv-81316-WM Document 234 Entered on FLSD Docket 11/23/2020 Page 5 of 8



  Foman v. Davis, 371 U.S. 178, 182 (1962). A “district court need not ... allow an amendment (1)

  where there has been undue delay, bad faith, dilatory motive, or repeated failure to cure

  deficiencies by amendments previously allowed; (2) where allowing amendment would cause

  undue prejudice to the opposing party; or (3) where amendment would be futile.” Bryant v.

  Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001).

         The Court has carefully considered the Motion, response, and reply, and the proposed First

  Amended Complaint and Third Party Complaint and Third Party Counterclaim. The Court finds

  that the Motion should be denied for several reasons.

         First, the new counts that Movants seek to add to the Complaint and Third Party Complaint

  and Third Party Counterclaim are insufficiently related to the counts previously pled in the initial

  Complaint [DE 1] and Counterclaims [DE 21]. As originally plead in September 2019, this case

  involves a business dispute and involves causes of action such as breach of contract, fraud in the

  inducement, tortious interference with customer relationships, fraud, unjust enrichment, and

  related statutory violations. The proposed amendments primarily deal with whether an individual

  (Steven Friedman) improperly accessed the emails of another individual (Dr. Burke) and, thus,

  violated various federal and state statutes. The Court notes that Steven Friedman is a Defendant in

  this case but the case against him has been stayed pending arbitration. See DE 113.

         These new allegations can—and should—be brought in a separate case. The Court is

  concerned that permitting the amendment would lead to a “tail wagging the dog” scenario. That

  is, the Court is concerned that allowing the amendment would permit the new causes of action

  (Counts XV – XVIII), which involve state and federal statutes, including the ECPA, the Florida

  Wire Tap Act, the CADRA, and the Stored Communications Act, to overshadow and push off to

  the side the central allegations in this case. The Court finds that allowing the amendment would
                                                    5
Case 9:19-cv-81316-WM Document 234 Entered on FLSD Docket 11/23/2020 Page 6 of 8



  shift the focus of the jury away from the central allegations in this case to the alleged computer

  hacking or intrusion allegations. The new allegations of computer hacking or intrusion are

  collateral to the central allegations in this dispute and would unduly confuse and complicate this

  case.

          Second, Movants are attempting to add a new party—Fowler White Burnett, P.A.—and

  are attempting to bring additional causes of action against two defendants—Steven Friedman and

  SEZ Holding Corp.—who are currently subject to a stay in this case. The time period for Movants

  to add a party to this lawsuit has long passed pursuant to the Court’s Scheduling Order [DE 76].

  Given that Movants are attempting to add a new a defendant, to add new claims against parties

  who are currently subject to a stay pending arbitration, and to add new claims that are separate and

  distinct from the claims initially pled, the Motion is due to be denied. See Skillern v. Georgia Dep’t

  of Corr., No. CIVA 106CV-2629-WSD, 2006 WL 3246687, at *4 (N.D. Ga. Nov. 7, 2006)

  (“Plaintiff’s proposed amendments in the first and second motions to amend allege various

  transactions involving new defendants that are separate and distinct from the deliberate

  indifference claim raised against Defendants in the original complaint. Plaintiff cannot join these

  new claims and defendants in this action because they arise out of different transactions and do

  not involve a question of fact or law common to all defendants.”).

          Third, the Motion was filed approximately seven months after the deadline for amending

  pleadings, and Defendants have already filed a motion for partial summary judgment. There is

  clearly an issue of undue delay. Movants argue that they have demonstrated good cause for the

  untimely amendment because they were unaware of the alleged email hacking until very recently.

  However, Movants had actual notice of the possible email hacking back in June 2020 and failed

  to follow up on the issue at that time. It is also clear that Movants were somewhat dilatory in
                                                   6
Case 9:19-cv-81316-WM Document 234 Entered on FLSD Docket 11/23/2020 Page 7 of 8



  waiting so long to commence the discovery process in the first place. Movants could have and

  should have pursued their amendment much earlier in this case, and the Court is troubled by the

  delay.

           Fourth, the proposed amendment would clearly cause undue prejudice to Defendants.

  Movants seek to add Fowler White Burnett, P.A., as a party, and this would prejudice the Saltsman

  Defendants, who are currently represented by said law firm in this case. If the amendment were

  allowed, attorney conflict of interest issues would surely arise. This would serve to further unduly

  delay this proceeding and violate the dictates of Federal Rule of Civil Procedure 1, which states

  that the Federal Rules of Civil Procedure “should be construed, administered, and employed by

  the court and the parties to secure the just, speedy, and inexpensive determination of every action

  and proceeding.” Moreover, the counts that Movants are seeking to add to the Complaint and Third

  Party Complaint and Third Party Counterclaim are so unrelated and collateral to the facts of the

  pending Complaint and Third Party Complaint and Third Party Counterclaim that they would

  require, for example, new discovery, new motions to dismiss, new substantive motions, and new

  experts. Even though the Court is extending the trial date and various deadlines due to the impact

  of COVID-19, Defendants would still be required to essentially re-do all of their work in this case

  if the proposed amended were permitted.

           Fifth, Movants have an alternative option available to them in that they can file a separate

  lawsuit; therefore, denial of the Motion does not prejudice them. In fact, the new allegations are

  more appropriately raised in a separate lawsuit rather than be included at this late date in this

  lawsuit. In sum, Movants will not be prejudiced in any way by the Court’s denial of the amended

  pleading, whereas Defendants would be severely prejudiced if the Court allowed the amended

  pleading.
                                                    7
Case 9:19-cv-81316-WM Document 234 Entered on FLSD Docket 11/23/2020 Page 8 of 8



                                           III.    CONCLUSION

         Based on the foregoing, it is hereby ORDERED AND ADJUDGED that the Expedited

  Motion by Plaintiffs, Partners Biomedical Solutions, LLC, MAC 15, LLC, and Third Party

  Counterclaim Plaintiffs, Gulf Coast Biomedical Services, LLC, and Robert Burke, for Leave to

  File Supplemental and Amended Pleading [DE 170] is DENIED. The Court’s ruling is without

  prejudice to Movants’ ability to file a separate lawsuit involving the new facts and claims that they

  seek to assert. In other words, this Order is not intended to preclude Movants from bringing Counts

  XV through XVIII in the proposed First Amended Complaint and Third Party Complaint and Third

  Party Counterclaim [DE 170-1], or any causes of action related thereto, in a separate lawsuit.

         DONE and ORDERED in Chambers at West Palm Beach, Palm Beach County, Florida,

  this 23rd day of November, 2020.




                                                                WILLIAM MATTHEWMAN
                                                                United States Magistrate Judge




                                                   8
